DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 09/14/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 09/14/2020 and 03/21/2022 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Specification
The use of the terms “Wi-Fi” and “WiMAX,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“with a computing device, receiving a set of parameters… identifying one or more data sources… retrieving data… determining a level of risk… and determining the flight plan” (claim 1)
“a safety case generation unit configured to: receive a set of parameters… identify one or more data sources… retrieve data … determine a level of risk… and determine a flight plan for the aerial vehicle” (claim 17)
“a traffic management system configured to monitor the aerial vehicle” (claim 17)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 6: “In an embodiment, a remote computing device includes one or more processors, one or more memory modules, and machine-readable instructions stored in the one or more memory modules.” Further, ¶ 11: “FIG. 3 schematically depicts an example unmanned traffic management system,” showing that the traffic management system contains a flight plan data storage, flight plan verification module, operation request reception module, operation authorization module, and UAV monitor. Further, ¶¶ 23-24: “In the illustrated example, the safety case generation unit 110 is a server computing device. However, in other examples, the safety case generation unit 110 may be any type of computing device (e.g., mobile computing device, personal computer, etc.). Additionally, while the safety case generation unit 110 is depicted in FIG. 2 as a single piece of hardware, this is also merely an example. More specifically, the safety case generation unit 110 may represent a plurality of computers, servers, databases, etc. In some examples, the safety case generation unit 110 may be configured as a general purpose computer with the requisite hardware, software, and/or firmware. In other examples, the safety case generation unit 110 may be configured as a collection of cooperating computing devices or even as a special purpose computer designed specifically for performing the functionality described herein. As illustrated in FIG. 2, the safety case generation unit 110 may include a processor 200, input/output hardware 210, network interface hardware 220, a data storage component 230, and a non-transitory memory component 240.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 12, and 17:
Step 1: Claim 1 is directed towards a method of determining a flight plan for an unmanned aerial vehicle. Claim 12 is directed towards the corresponding remote computing device, and claim 17 is directed towards the corresponding system.
Step 2A, prong 1: Claims 1, 12, and 17 recite the abstract concept of determining a flight plan for an unmanned aerial vehicle. This abstract idea is described at least in claims 1, 12, and 17 by the mental process steps of identifying one or more data sources that contain data associated with one or more received parameters, determining a level of risk associated with a proposed flight operation based on retrieved data, determining the flight plan based on the determined level of risk, and monitoring the aerial vehicle. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally identifying the data sources, determining the risk level, determining the flight plan, and monitoring the aerial vehicle. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 12, and 17, other than reciting “a computing device,” “one or more processors,” “a safety case generation unit,” and “a traffic management system,” nothing in the steps of identifying the data sources, determining the risk level, determining the flight plan, and monitoring the aerial vehicle precludes the idea from practically being performed in the human mind. For example, if not for the “computing device,” “processor,” “safety case generation unit,” and “traffic management system” language, the claim encompasses a human operator mentally identifying the data sources, determining the risk level, determining the flight plan, and monitoring the aerial vehicle with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a computing device which is a generic computer (see instant specification ¶ 6) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that the computing device is configured to receive a set of parameters associated with a proposed flight operation related to the unmanned aerial vehicle and retrieve data associated with one or more parameters from one or more of the identified data sources. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 12 recites a remote computing device comprising one or more processors, which are generic computer components (see instant specification ¶ 6) that are simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 12 also recites that the remote computing device is configured to receive a set of parameters associated with a proposed flight operation related to the unmanned aerial vehicle and retrieve data associated with one or more parameters from one or more of the identified data sources. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited memory modules in claim 12 is considered insignificant extra-solution activity as they are simply data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 17 recites a safety case generation unit and a traffic management system which are generic computer components (see instant specification ¶¶ 11, 23-24, and FIG. 3) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 17 also recites that the safety case generation unit is configured to receive a set of parameters associated with a proposed flight operation for an aerial vehicle and retrieve data associated with one or more parameters from one or more of the identified data sources. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 12, and 17 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 12, and 17 are not patent-eligible.
Regarding claims 2-11, 13-16, and 18-20:
Dependent claims 2-11, 13-16, and 18-20 only recite additional mental process steps (i.e., identifying one or more hazards within the geographic area based on the retrieved data, determining a level of risk associated with each identified hazard, dynamically determining the level or risk associated with the proposed flight operation as a function of a route of the proposed flight operation and a time that the proposed flight operation occurs, determining the flight plan comprising a route for the proposed flight operation and a time for the proposed flight operation, ensuring that the aerial vehicle complies with limitations, and determining whether the flight operation complies with the limitations of the flight plan), limitations further defining the mental process and recite further data gathering (i.e. receiving one or more user objectives associated with the proposed flight plan, receiving a set of weights associated with the user objectives, and receiving a request for the aerial vehicle to perform a flight operation) and data output (i.e. authorizing the flight operation and denying authorization of the flight operation). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-11, 13-16, and 18-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachs et al. (US 2021/0358310 A1), hereinafter Sachs.
Regarding claim 1:
		Sachs discloses the following limitations:
“A method of determining a flight plan for an unmanned aerial vehicle, the method comprising: with a computing device, receiving a set of parameters associated with a proposed flight operation related to the unmanned aerial vehicle.” (See at least Sachs: ¶¶ 36 and 40-41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use. The flight plan may also contain other inputs related to risk calculation, such as vehicle type and size, vehicle health and fuel state, maintenance conditions, vehicle load, pilot experience, or similar, though in other embodiments, the risk assessment module may pull such data from another source, such as the aircraft's sensors or a data repository.” Further, “The functions of risk assessment module 150 and the calculation models implemented therein are executed, in some embodiments, by one or more processors 240… Processor 240 may also have access to one or more memories that store instructions or logic for implementing the functions of the risk assessment module 150,” and “The risk assessment module 150 may take in and/or process datasets from a variety of sources that feed into a data storage 220. Data storage 220 may be any suitable storage medium, either volatile and non-volatile (e.g., RAM, ROM, EPROM, EEPROM, SRAM, flash memory, disks or optical storage, magnetic storage, or any other tangible or non-transitory medium), or any number of storage mediums, that stores information that is accessible by processor 240.”)
“identifying one or more data sources that contain data associated with one or more of the parameters; retrieving data associated with one or more of the parameters from one or more of the identified data sources.” (See at least Sachs ¶¶ 36 and 41: “The flight plan may also contain other inputs related to risk calculation, such as vehicle type and size, vehicle health and fuel state, maintenance conditions, vehicle load, pilot experience, or similar, though in other embodiments, the risk assessment module may pull such data from another source, such as the aircraft's sensors or a data repository.” Further, “The data sources supplying the relevant datasets may include, in one embodiment, one or more of flight plan data 210-0 (supplied, e.g., by an operator via the flight planning service 130 or via another input point), weather data 210-1, terrain and obstacle data 210-2, land use data 210-3, population data 210-4, flight plan data 210-6, vehicle condition data 219-7, pilot experience data 210-8, surveillance data 210-9, and satellite data 210-10 (collectively, data sources 210), though other data sources may be used in different embodiments.”)
“determining a level of risk associated with the proposed flight operation based on the retrieved data.” (See at least Sachs ¶¶ 37 and 77: “a total risk score can be found by averaging (or otherwise aggregating) the percentage risks of each of the output risk scores from models 252-258 in FIG. 2. In other embodiments, a weighted application of the different output risk scores from models 252-258 may be applied, with different types of risk being weighted more heavily or lightly than others,” where the “models include at least a ground risk model 252, an air risk model 254, a temporal risk model 256 (considering risk resulting from real-time (or sufficiently current) conditions such as weather, battery, or vehicle conditions), and a pilot experience model 258, though other types of risk may be calculated in different embodiments, based for example on the particular conditions of the flight being assessed.”)
“and determining the flight plan based on the level of risk.” (See at least Sachs ¶¶ 27 and 31: “a risk assessment software may be provided that visualizes a risk result to an operator, such that an operator can, in relatively real time, modify a flight plan, or take other mitigating actions to conduct a flight without avoidable delay. That is, the process produces guidance for de-risking the flight.” Further, “the flight planning software 130 or another component related to a UTM functionality, may implement or execute a path planning algorithm that may take into account various factors in a risk assessment, as well as other data sources, to propose a safe route that avoids (or reduces risk to) ground-based and air-based risk areas… The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits). These path planning changes may be made either with or without human involvement, or any combination of manual and autonomous input and output.”)
	Regarding claim 2:
Sachs discloses the “method of claim 1,” and Sachs further discloses “wherein the parameters associated with the proposed flight operation comprise a three-dimensional volume of space above a geographic area within which the proposed flight operation will occur.” (See at least Sachs ¶¶ 58, 62, and FIG. 5A reproduced below: “In one exemplary embodiment, the air risk model 254 computes air risk using a size and/or type of a vehicle (whether input by the operator, accessed a database, or confirmed via pulled vehicle sensor data), one or more airspaces through which the vehicle will be flown, and historical data about flight paths of other vehicles. In this regard, third party, or self-generated, datasets of surveillance data (e.g., RADAR or Automatic Dependent Surveillance-Broadcast (ADS-B)) (FIG. 2, 210-9) are collected to determine live flight paths of all vehicles (for which their transponders communicate with air traffic control) within respective voxels (cubes or otherwise-shaped geospatial areas of 3-dimensional space) over a set amount of time.” Further, “FIG. 5A illustrates a flight path 310 superimposed on a grid of voxel cubes… the voxels through which the flight path 310 passes are shown in gray.”)

    PNG
    media_image1.png
    668
    557
    media_image1.png
    Greyscale

	Regarding claim 3:
Sachs discloses the “method of claim 2,” and Sachs further discloses “wherein the parameters associated with the proposed flight operation further comprise a window of time during which the proposed flight operation will occur.” (See at least Sachs ¶ 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.”)
	Regarding claim 4:
Sachs discloses the “method of claim 1,” and Sachs further discloses “wherein the level of risk comprises a probability of the proposed flight operation causing an injury.” (See at least Sachs ¶ 53: “the ground risk model 252 may calculate a risk of fatality C in a predicted impact area, through use of the following exemplary formula:

    PNG
    media_image2.png
    46
    392
    media_image2.png
    Greyscale

where ρpeople is the population density in units of people/m2, A is the actual impact area in m2, S is a dimensionless shelter factor, Ptr is the total vehicle risk as the probability of a vehicle failure per flight-hour, Pc is the probability of a collision in the event of a vehicle failure, and Pt is the probability of a fatality in the event of a collision.”)
	Regarding claim 5:
Sachs discloses the “method of claim 2,” and Sachs further discloses the method “further comprising: identifying one or more hazards within the geographic area based on the retrieved data; and determining a level of risk associated with each identified hazard.” (See at least Sachs ¶¶ 43 and 77: “a total risk score can be found by averaging (or otherwise aggregating) the percentage risks of each of the output risk scores from models 252-258 in FIG. 2. In other embodiments, a weighted application of the different output risk scores from models 252-258 may be applied, with different types of risk being weighted more heavily or lightly than others.” Further, “The ground risk model 252 may, in one embodiment, calculate the predicted density of the area under the flight plan using one or more of the following inputs: the flight's location, time, and duration, population density and exposure of the area flown over, vehicle make, model, and performance characteristics, operator or pilot experience, wind and weather conditions, vehicle maintenance, battery performance, and the like… Additional input categories may include, e.g., RF spectrum and communications link characteristics, GNSS coverage, and/or obstacles/terrain that result in degraded navigation accuracy, among other things.”)
Regarding claim 6:
Sachs discloses the “method of claim 1,” and Sachs further discloses the method “further comprising dynamically determining the level of risk associated with the proposed flight operation as a function of a route of the proposed flight operation and a time that the proposed flight operation occurs.” (See at least Sachs ¶¶ 27, 52, and 57: “Ground risk model 252 may use the selected geospatial tiles and the detailed flight plan to predict ground risk for each leg of the flight. For instance, from the flight plan, ground risk model 252 may determine the amount of time the vehicle will spend in the air on each flight segment of the trip. In one embodiment, at each one-second interval (or another increment of time/time step) during a segment of the trip, the ground risk model 252 may perform an altitude-dependent calculation to determine a vehicle's affected (and/or potentially affected) ground area.” Additionally, “The air risk model 254 may, in some embodiments, calculate air risk, the predicted “air density” or encounter rate, of the 3-dimensional area through which the flight plan indicates the vehicle will fly using one or more of the following inputs: the flight's location, time, duration…” “Further, in contrast to traditional risk assessment frameworks, through the systems and methods described herein, a risk assessment software may be provided that visualizes a risk result to an operator, such that an operator can, in relatively real time, modify a flight plan, or take other mitigating actions to conduct a flight without avoidable delay.”)
Regarding claim 12:
Sachs discloses “A remote computing device comprising: one or more processors; one or more memory modules; and machine-readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the remote computing device to” perform a method. (See at least Sachs ¶¶ 36 and 40: “The functions of risk assessment module 150 and the calculation models implemented therein are executed, in some embodiments, by one or more processors 240… Processor 240 may also have access to one or more memories that store instructions or logic for implementing the functions of the risk assessment module 150” Further, “The risk assessment module 150 may take in and/or process datasets from a variety of sources that feed into a data storage 220. Data storage 220 may be any suitable storage medium, either volatile and non-volatile (e.g., RAM, ROM, EPROM, EEPROM, SRAM, flash memory, disks or optical storage, magnetic storage, or any other tangible or non-transitory medium), or any number of storage mediums, that stores information that is accessible by processor 240.”)
The remaining limitations of claim 12 are disclosed by Sachs using the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 13-14:
Claims 13-14 are taught by Sachs using the same rationale, mutatis mutandis, as applied to claims 5-6 above, respectively.
Regarding claim 17:
Sachs discloses “a traffic management system configured to monitor the aerial vehicle.” (See at least Sachs ¶ 25: “In some embodiments, the risk assessment system may be interconnected with an unmanned traffic management (UTM) system. The UTM system may also include flight planning software to provide flight planning service(s) and/or flight approval that integrates a risk modeling function. In some embodiments, a flight planning service, via the UTM platform, takes in a flight plan input from an aircraft/pilot/operator/regulatory agency, and pulls data from third party locations, such data including density maps, building formations, pilot information for the pilot assigned to the vehicle, weather data, temporal data regarding the vehicle (e.g., sensor data), among other things.”)
The remaining limitations of claim 17 are disclosed by Sachs using the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claim 18:
Sachs discloses the “system of claim 17,” and Sachs further discloses “wherein: the flight plan comprises limitations on the operation of the aerial vehicle; and the traffic management system ensures that the aerial vehicle complies with the limitations.” (See at least Sachs ¶¶ 28 and 31: “Still further, the systems and methods of quantitative risk assessment provided herein may be used with a variety of known risk assessment frameworks, such that risk assessment may be tailored to geographic, jurisdictional, and/or other regulatory requirements.” Further, “The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits).”)
Regarding claim 19:
Sachs discloses the “system of claim 18,” and Sachs further discloses the following limitations:
“wherein the traffic management system is configured to: receive a request for the aerial vehicle to perform a flight operation.” (See at least Sachs ¶ 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.”)
“determine whether the flight operation complies with the limitations of the flight plan.” (See at least Sachs ¶¶ 28 and 31: “Still further, the systems and methods of quantitative risk assessment provided herein may be used with a variety of known risk assessment frameworks, such that risk assessment may be tailored to geographic, jurisdictional, and/or other regulatory requirements.” Further, “The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits).”)
“and when the flight operation complies with the limitations of the flight plan, authorize the flight operation.” (See at least Sachs ¶ 83: “One or more of these risk values, including a ground risk, an air risk, a pilot risk value, and a battery risk value (among other risks, in some embodiments) may be applied to the selected framework (Step 760) to output, e.g., a risk report, a risk score, one or more risk recommendations, and/or an approval or denial for flight.”)
	Regarding claim 20:
Sachs discloses the “system of claim 18,” and Sachs further discloses the following limitations:
“wherein the traffic management system is configured to: receive a request for the aerial vehicle to perform a flight operation.” (See at least Sachs ¶ 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.”)
“determine whether the flight operation complies with the limitations of the flight plan.” (See at least Sachs ¶¶ 28 and 31: “Still further, the systems and methods of quantitative risk assessment provided herein may be used with a variety of known risk assessment frameworks, such that risk assessment may be tailored to geographic, jurisdictional, and/or other regulatory requirements.” Further, “The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits).”)
“and when the flight operation does not comply with the limitations of the flight plan, deny authorization of the flight operation.” (See at least Sachs ¶ 83: “One or more of these risk values, including a ground risk, an air risk, a pilot risk value, and a battery risk value (among other risks, in some embodiments) may be applied to the selected framework (Step 760) to output, e.g., a risk report, a risk score, one or more risk recommendations, and/or an approval or denial for flight.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs as applied to claim 6 above, and further in view of Gonzalez et al. (US 2021/0343158 A1), hereinafter Gonzalez.
	Regarding claim 7:
Sachs discloses the “method of claim 6,” but does not explicitly disclose the method “further comprising determining the flight plan comprising a route for the proposed flight operation and a time for the proposed flight operation, wherein the flight plan minimizes the level of risk associated with the proposed flight operation.” However, this limitation is taught by Gonzalez. (See at least Gonzalez ¶¶ 6 and 29: “a method of preflight planning potential UAV flight routes quantitatively assesses and minimizes flight risks.” Further, “The flight risk profile 62 may then enable a Route Finder 64, which, when supplied with data from a Mission Plan 66, can enable the prediction of a Low-Risk Route 68. The Mission Plan 66, for this purpose, may include mission-specific information, including start time, destination, an estimate of travel time, along with specific waypoints of interest, if any, during the mission.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sachs by minimizing the risks associated with the potential flight routes as taught by Gonzalez, because this provides an objective way of quantifying and minimizing risks such as “Weather 50, Traffic (including historical) 52, Dynamic Population and Vehicular Traffic 54, and UAV Performance 56.” (See at least Gonzalez ¶¶ 3 and 27.)
Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs as applied to claims 6 and 14 above, and further in view of Fanelli et al. (US 2019/0311636 A1), hereinafter Fanelli.
	Regarding claim 8:
Sachs discloses the “method of claim 6,” and Sachs further discloses receiving parameters associated with a proposed flight plan “and determining the flight plan comprising a route for the proposed flight operation and a time for the proposed flight operation.” (See at least Sachs ¶¶ 31 and 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.” Further, “In some embodiments, the flight planning software 130 or another component related to a UTM functionality, may implement or execute a path planning algorithm that may take into account various factors in a risk assessment, as well as other data sources, to propose a safe route that avoids (or reduces risk to) ground-based and air-based risk areas. This proposal may take the form, for example, of a notification or suggestion presented to an operator and/or regulatory agency, a comprehensive updated flight plan, or a pre-flight recommendation, among other things. The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits). These path planning changes may be made either with or without human involvement, or any combination of manual and autonomous input and output.”)
		The following limitations are not specifically disclosed by Sachs, but are taught by Fanelli:
“further comprising: receiving a user objective associated with the proposed flight operation.” (See at least Fanelli ¶ 64: “a flight parameter can include one or more analysis parameters relating to a preference of an entity associated with the UAV (e.g., an owner of the UAV, a pilot of the UAV, etc.). For example, the analysis parameters can include information that represents a risk tolerance associated with the UAV or the potential flight plan (e.g., low cost drones or payloads can have a higher risk tolerance for potential accidents than high cost drones or payloads). As another example, the analysis parameters can include information that represents a cost tolerance associated with the UAV or the potential flight plan (e.g., certain flight plans can require more expensive pilots, can require more expensive licenses, etc.). As yet another example, the analysis parameters can include information that represents a time tolerance associated with the UAV or the potential flight plan (e.g., the entity can have a total flight time requirement from departure to arrival). As yet another example, the analysis parameters can include information that represents a network tolerance associated with the UAV or the potential flight plan.”)
“wherein the flight plan maximizes the user objective such that the risk associated with the flight plan is below a predetermined threshold.” (See at least Fanelli ¶ 18: “the UAV management device can generate and/or provide a recommended flight plan that satisfies requirement(s) (e.g., specified by an entity, such as an owner of the UAV, a pilot (if any) of the UAV, and/or the like) relating to the flight parameters and/or any analysis parameters, such as risk tolerance, cost tolerance, and/or the like (e.g., such that a probability of successful (e.g., safe and/or reliable) flight associated with the flight plan satisfies a threshold probability (e.g., is greater than or equal to ‘five nines’ (99.999%), ‘six nines’ (99.9999%), ‘seven nines’ (99.99999%) and/or the like).” This teaches that parameters such as cost and time can have a maximum upper tolerance while fulfilling a requirement for the probability of unsuccessful flight to be below a threshold such as 0.001%, 0.0001%, or 0.00001%.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sachs by satisfying flight parameter preferences while ensuring that the probability of unsuccessful flight is below a threshold probability as taught by Fanelli, because this modification “decreases a risk of collision of a UAV during flight (thereby increasing a success rate of the flight and improving the safety of the UAV and others (e.g., other UAVs, pedestrians, and/or the like) that might be in or near the flight path of the UAV). In addition, this reduces or eliminates a need for a UAV to include certain sensors that would otherwise be needed to detect obstacles during a flight, which reduces the cost of the UAV (including costs associated with the design, manufacture, and testing of the UAV), and conserves power, processing, and memory resources of the UAV associated with the use of such sensors.” (See at least Fanelli ¶ 8.)

	Regarding claim 9:
Sachs discloses the “method of claim 6,” and Sachs further discloses receiving parameters associated with a proposed flight plan “and determining the flight plan comprising a route for the proposed flight operation and a time for the proposed flight operation.” (See at least Sachs ¶¶ 31 and 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.” Further, “In some embodiments, the flight planning software 130 or another component related to a UTM functionality, may implement or execute a path planning algorithm that may take into account various factors in a risk assessment, as well as other data sources, to propose a safe route that avoids (or reduces risk to) ground-based and air-based risk areas. This proposal may take the form, for example, of a notification or suggestion presented to an operator and/or regulatory agency, a comprehensive updated flight plan, or a pre-flight recommendation, among other things. The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits). These path planning changes may be made either with or without human involvement, or any combination of manual and autonomous input and output.”)
		The following limitations are not specifically disclosed by Sachs, but are taught by Fanelli:
“further comprising: receiving a user objective associated with the proposed flight operation.” (See at least Fanelli ¶ 64: “a flight parameter can include one or more analysis parameters relating to a preference of an entity associated with the UAV (e.g., an owner of the UAV, a pilot of the UAV, etc.). For example, the analysis parameters can include information that represents a risk tolerance associated with the UAV or the potential flight plan (e.g., low cost drones or payloads can have a higher risk tolerance for potential accidents than high cost drones or payloads). As another example, the analysis parameters can include information that represents a cost tolerance associated with the UAV or the potential flight plan (e.g., certain flight plans can require more expensive pilots, can require more expensive licenses, etc.). As yet another example, the analysis parameters can include information that represents a time tolerance associated with the UAV or the potential flight plan (e.g., the entity can have a total flight time requirement from departure to arrival). As yet another example, the analysis parameters can include information that represents a network tolerance associated with the UAV or the potential flight plan.”)
“wherein the flight plan minimizes the user objective such that the risk associated with the flight plan is below a predetermined threshold.” (See at least Fanelli ¶ 18: “the UAV management device can generate and/or provide a recommended flight plan that satisfies requirement(s) (e.g., specified by an entity, such as an owner of the UAV, a pilot (if any) of the UAV, and/or the like) relating to the flight parameters and/or any analysis parameters, such as risk tolerance, cost tolerance, and/or the like (e.g., such that a probability of successful (e.g., safe and/or reliable) flight associated with the flight plan satisfies a threshold probability (e.g., is greater than or equal to ‘five nines’ (99.999%), ‘six nines’ (99.9999%), ‘seven nines’ (99.99999%) and/or the like).” This teaches to minimize a parameter such as cost or time while fulfilling a requirement for the probability of unsuccessful flight to be below a threshold such as 0.001%, 0.0001%, or 0.00001%.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sachs by satisfying flight parameter preferences while ensuring that the probability of unsuccessful flight is below a threshold probability as taught by Fanelli, because this modification “decreases a risk of collision of a UAV during flight (thereby increasing a success rate of the flight and improving the safety of the UAV and others (e.g., other UAVs, pedestrians, and/or the like) that might be in or near the flight path of the UAV). In addition, this reduces or eliminates a need for a UAV to include certain sensors that would otherwise be needed to detect obstacles during a flight, which reduces the cost of the UAV (including costs associated with the design, manufacture, and testing of the UAV), and conserves power, processing, and memory resources of the UAV associated with the use of such sensors.” (See at least Fanelli ¶ 8.)
	Regarding claim 10:
Sachs discloses the “method of claim 6,” and Sachs further discloses receiving parameters associated with a proposed flight plan “and determining the flight plan comprising a route for the proposed flight operation and a time for the proposed flight operation.” (See at least Sachs ¶¶ 31 and 41: “the risk assessment module 150 may be used as part of a pre-flight flight planning service. That is, in some embodiments, prior to (days, hours, or minutes before) departure, the operator may submit detailed flight plans, which may include, e.g., preferential paths, routes, corridors, and timings that the operator expects that flight to use.” Further, “In some embodiments, the flight planning software 130 or another component related to a UTM functionality, may implement or execute a path planning algorithm that may take into account various factors in a risk assessment, as well as other data sources, to propose a safe route that avoids (or reduces risk to) ground-based and air-based risk areas. This proposal may take the form, for example, of a notification or suggestion presented to an operator and/or regulatory agency, a comprehensive updated flight plan, or a pre-flight recommendation, among other things. The path planning software may also identify and/or propose conditions and/or regions that may result in an unsafe flight (e.g. weather conditions that exceed the vehicle's performance limits). These path planning changes may be made either with or without human involvement, or any combination of manual and autonomous input and output.”)
		The following limitations are not specifically disclosed by Sachs, but are taught by Fanelli:
“further comprising: receiving a plurality of user objectives associated with the proposed flight operation.” (See at least Fanelli ¶ 64: “a flight parameter can include one or more analysis parameters relating to a preference of an entity associated with the UAV (e.g., an owner of the UAV, a pilot of the UAV, etc.). For example, the analysis parameters can include information that represents a risk tolerance associated with the UAV or the potential flight plan (e.g., low cost drones or payloads can have a higher risk tolerance for potential accidents than high cost drones or payloads). As another example, the analysis parameters can include information that represents a cost tolerance associated with the UAV or the potential flight plan (e.g., certain flight plans can require more expensive pilots, can require more expensive licenses, etc.). As yet another example, the analysis parameters can include information that represents a time tolerance associated with the UAV or the potential flight plan (e.g., the entity can have a total flight time requirement from departure to arrival). As yet another example, the analysis parameters can include information that represents a network tolerance associated with the UAV or the potential flight plan.”)
“wherein the flight plan optimizes the plurality of user objectives such that the risk associated with the flight plan is below a predetermined threshold.” (See at least Fanelli ¶ 18: “the UAV management device can generate and/or provide a recommended flight plan that satisfies requirement(s) (e.g., specified by an entity, such as an owner of the UAV, a pilot (if any) of the UAV, and/or the like) relating to the flight parameters and/or any analysis parameters, such as risk tolerance, cost tolerance, and/or the like (e.g., such that a probability of successful (e.g., safe and/or reliable) flight associated with the flight plan satisfies a threshold probability (e.g., is greater than or equal to ‘five nines’ (99.999%), ‘six nines’ (99.9999%), ‘seven nines’ (99.99999%) and/or the like).” This teaches to optimize parameters such as cost and time while fulfilling to fulfill a requirement for the probability of unsuccessful flight to be below a threshold such as 0.001%, 0.0001%, or 0.00001%.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sachs by satisfying flight parameter preferences while ensuring that the probability of unsuccessful flight is below a threshold probability as taught by Fanelli, because this modification “decreases a risk of collision of a UAV during flight (thereby increasing a success rate of the flight and improving the safety of the UAV and others (e.g., other UAVs, pedestrians, and/or the like) that might be in or near the flight path of the UAV). In addition, this reduces or eliminates a need for a UAV to include certain sensors that would otherwise be needed to detect obstacles during a flight, which reduces the cost of the UAV (including costs associated with the design, manufacture, and testing of the UAV), and conserves power, processing, and memory resources of the UAV associated with the use of such sensors.” (See at least Fanelli ¶ 8.)
	Regarding claim 11:
Sachs in combination with Fanelli discloses the “method of claim 10,” and Fanelli further discloses the method “further comprising: receiving a set of weights associated with the user objectives, wherein the flight plan optimizes the plurality of user objectives based on the weights.” (See at least Fanelli ¶¶ 18 and 72: “UAV management device 260 can generate score(s) for a proposed flight plan that take into account one or more of a risk factor (e.g., a potential for collision or accident), a cost factor (e.g., energy consumption), a time factor (e.g., a time of travel), a network factor (e.g., a risk, cost, or time factor to a network operator with infrastructure that supports flight operations), and/or the like. In some implementations, UAV management device 260 can apply different weights to different factors based on preferences of an entity associated with the UAV.” Further, “the UAV management device can generate and/or provide a recommended flight plan that satisfies requirement(s) (e.g., specified by an entity, such as an owner of the UAV, a pilot (if any) of the UAV, and/or the like) relating to the flight parameters and/or any analysis parameters, such as risk tolerance, cost tolerance, and/or the like (e.g., such that a probability of successful (e.g., safe and/or reliable) flight associated with the flight plan satisfies a threshold probability (e.g., is greater than or equal to “five nines” (99.999%), “six nines” (99.9999%), “seven nines” (99.99999%) and/or the like).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sachs by applying different weights to different factors when optimizing the flight plan as taught by Fanelli, because this allows the system to consider the preferences of the entity associated with the UAV. (See at least Fanelli ¶ 72.)
Regarding claims 15-16:
Claims 15-16 are disclosed by Sachs in combination with Fanelli using the same rationale, mutatis mutandis, as applied to claims 10-11 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Downey et al. (US 2015/0323930 A1) discloses a method of determining a risk assessment for an unmanned vehicle’s flight operation (¶ 14) in which “the report generation engine 120 can obtain information identifying weights to apply to each risk assessment score, and compute a sum of the weighted risk assessment scores” (¶ 40).
Vacek (US 2020/0043346 A1) discloses a method in which “of a risk severity 210 and a risk likelihood 220 may be assigned an associated UAV flight risk level, such as a low flight risk level, a medium flight risk level, or a high flight risk level” (¶ 27), and an artificial neural network applies different weights to optimize an objective function to minimize a parameter such as cost or loss (¶ 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662